Title: From James Madison to James Monroe, 10 April 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Apl. 10. 1824
        
        Your favors of Mar. 27. & April   came duly to hand. You know already that I submit the recommendations which I can not sometimes decline, in entire subordination to your view of the comparative merits & pretensions before you. I think you perfectly right in not allowing locality to give exclusive claims to offices of general concern.
        I did not forget the name of Dr. Torrey, when in consultation on the subject of a Professor of chemistry for our University. But the solicitude for qualifications of the highest order will turn the attention to Europe as well as to the U. States.
        Mr. Cabell communicated to us the friendly disposition of yourself and others near you, with respect to the claim of the State assigned to the

University, for pecuniary advances during the late war, and the chance of success, on a resort to Congress. The claim seems to be rigidly just; and if not formidable as a precedent, or if backed by concurrent claims from a number of other States, may work its passage thro’ the Legislature. It will be a seasonable & precious succour to the scanty resources of the Institution.
        I never had a doubt that your Message proclaiming the just & lofty sentiments of ten millions, soon to become twenty, enjoying in tranquil freedom the rich fruits of successful revolution, would be received in the present crisis of Europe, with exulting sympathies by all such men as Fayette, and with envenomed alarm by the partizans of Despotism. The Example of the U.S. is the true antidote to the doctrines & devices of the Holy Allies: and if continued as we trust it will be, must regenerate the Old World, if its regeneration be possible.
        Your Message on the Compact with Georgia places the subject in a very fair view. The letter from her Delegates, has not yet reached us. The character given of it, exceeds all that could have been imagined from men not equally blind to every thing becoming themselves, & required by public duty. The result can scarcely fail to make them sensible of their egregious miscalculation.
        If honesty be the best policy, a magnanimous policy is the truest wisdom. The Southern members gave an example of this wisdom in joining the Eastern, in contending for reciprocity in the West Indies trade after the latter had deserted their own cause when espoused by the former. It is to be hoped that your patronage of the Massachussetts Claim will lead to another display of like merit.
        Mr. Livingston may be assured that I never considered our personal relation to be otherwise than friendly, and that I am more disposed to cherish them by future manifestations, than to impair them by recollections of any sort. Health & success
        
          James Madison
        
      